UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2009 Commission file number 000-52813 SNOWDON RESOURCES CORPORATION (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 789 West Pender Street, Suite 1010 Vancouver, British Columbia CanadaV6C 1H2 (Address of principal executive offices, including zip code.) (604) 606-7979 (telephone number, including area code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act:Yes []No [X] Indicate by check mark whether the registrant(1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day.Yes [X]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 if the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes []No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of June 1, 2009: $467,500. TABLE OF CONTENTS Page PART I Item 1. Business. 3 Item 1A. Risk Factors. 20 Item 1B. Unresolved Staff Comments. 20 Item 2. Properties. 20 Item 3. Legal Proceedings. 21 Item 4. Submission of Matters to a Vote of Security Holders. 21 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholders Matters and Issuer Purchases of Equity Securities. 21 Item 6. Selected Financial Data. 24 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 24 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 27 Item 8. Financial Statements and Supplementary Data. 27 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 43 Item 9A. Controls and Procedures. 43 Item 9B. Other Information. 43 PART III Item 10. Directors and Executive Officers and Corporate Governance. 44 Item 11. Executive Compensation. 47 Item 12. Security Ownership of Certain Beneficial Owners and Management. 48 Item 13. Certain Relationships and Related Transactions, and Director Independence. 50 Item 14. Principal Accounting Fees and Services. 50 PART IV Item 15. Exhibits and Financial Statement Schedules. 51 -2- PART I ITEM 1.DESCRIPTION OF BUSINESS General We were incorporated on March 1, 2006 and our fiscal year end is April 30. Our administrative office is located at 789 West Pender Street, Suite 1010, Vancouver, British Columbia, Canada V6C 1H2, which is also our mailing address. Our telephone number is (604) 606-7979, and our registered statutory office is located at 6100 Neil Road, Suite 500, Reno, Nevada 89544. We are an exploration stage mining company. We have no ore bodies. We intend to prospect for uranium on our properties. Currently we have one property which contains twelve claims. We acquired five claims on April 1, 2006 from Maggie-May Minerals, Inc. which is not affiliated with us. The claims were re-staked in March, 2008 and increased to a total of twelve. In July, 2009, we entered into an agreement to acquire five Arizona State leases and two additional claims. As of the date of this report, title to those leases and claims has not yet been transferred to us. Further details are provided under Item 2, Properties. Claims The following is a list of the claims which we currently own, as filed with Bureau of Land Management, hereinafter the “BLM,” showing the claim number, name, date of location and date of expiration. All claims that we currently own are located in Gila County, Arizona. AMC # Claim Name Date of Location Date of Expiration Original Claims – now superseded: CR # 1 November 26, 2005 n/a CR # 2 November 26, 2005 n/a CR # 4 November 26, 2005 n/a CR # 8 November 26, 2005 n/a CR # 10 November 26, 2005 n/a Current Claims: CR # 1 February 28, 2008 September 1, 2009 CR # 2 February 28, 2008 September 1, 2009 CR # 3 February 28, 2008 September 1, 2009 CR # 4 February 28, 2008 September 1, 2009 CR # 5 February 28, 2008 September 1, 2009 CR # 6 February 28, 2008 September 1, 2009 CR # 7 February 28, 2008 September 1, 2009 CR # 8 February 28, 2008 September 1, 2009 CR # 9 February 28, 2008 September 1, 2009 CR # 10 February 28, 2008 September 1, 2009 CR # 11 February 28, 2008 September 1, 2009 CR # 12 February 28, 2008 September 1, 2009 Each claim measures 600 feet by 1,500 feet and covers 20 acres. Total land position is 240 acres. -3- In order to keep claims in good standing, a claim maintenance fee in the amount of US$140 per claim must be paid by to the BLM each year on or before September 1 and there is no grace period. We will not cause the claims to expire as a result of not paying the required maintenance fees, provided that mineralized material is found. In the event that our exploration program does not locate mineralization of interest, we will allow claims to expire and cease operations related to those claims. The property was as selected based on research of documented occurrences of uranium mineralization in Arizona and because mineralization has been located on other properties nearby, which are underlain by the same lithology. At the adjacent Promontory Butte deposit, important host rocks for radioactive material include siltstones and conglomerates containing abundant carbonaceous material, representing mostly fossilized plants, is thought to have deposited along ancient stream channels. We do not claim to have an ore body. No mineralized material has been discovered on our property. A Radon survey was completed on the CR mineral claims during June, 2008 and is described below. Location and Access The twelve CR Mineral Claims are located approximately 30 miles east of Payson, Arizona in Township 11 north, Range 13 East, sections 34 & 35, Gila County, Arizona. The Claim Block is situated within the Mogollon Slope region on the southwestern edge of the Colorado Plateau geologic province in the east-central Arizona region. The edge of the physiographic Colorado Plateau is a dissected scarp known as the Mogollon Rim. The Mogollon Rim is both a structurally and topographically high which creates a regional drainage divide. The waters to the north traverse to the Colorado River and the waters to the south flow to the Gila River system. Elevations on the property range from about 6,200 to 6,450 feet. The CR claims may be accessed from Payson, Arizona by traveling east on Arizona State highway 260 for approximately 30 miles to the Colcord Road junction, then travel about 1 mile southeast on Colcord Road to the claim boundary. There are several dirt roads that traverse the property in a northerly direction. The terrain on the property is moderate with south dipping slopes and pine trees as the predominant vegetation. The property is typically snow free which provides a 12 month work season. The claims are outlined on the following topographical and geological maps of the area. -4- MAP 1 -5- MAP 2 -6- -7- Property Geology The CR Claim block is underlain by the Pennsylvanian Horquilla Formation which is a carbonate sequence that forms ledges and slopes. The strata within the Horquilla consist of cyclically interbedded fossiliferous limestone and minor terrigenous mudstone and siltstone. The frequency and thickness of the clastic beds increase upward into the Pennsylvanian-Permian Earp Formation. The Horquilla Formation began with the eastward transgression of the sea from the Cordilleran geosynclines into a restricted embayment. The sea advanced over a relatively flat surface formed partly by karst topography at the top of the Redwall Limestone. Thin sheets of gravel, composed of chert and flint pebbles, and in some instances contains brachiopods or other marine fossils was spread over the area followed by layer of mud, silt and carbonate deposits. The Naco Group (uranium enriched) is predominately a marine sequence of interbedded limestones and shales that grades laterally in the Lower Supai Formation of Late Pennsylvanian–Early Permian age. It was deposited during a marine transgression over a karst surface developed on the Mississippian Redwall Limestone. There are three members in the Naco Group. The lowermost member is typically a basal reddish-brown cherty mudstone, siltstone, or conglomerate with the source of material from the solution of the Redwall Limestone and followed by stratified mudstone, siltstone and sandstone. The middle member consists of richly fossiliferous resistant limestone and interbedded with purple shales and siltstones. The upper member consists of a succession of reddish-brown clastics and interbedded limestone produced by the interfingering of marine units and continental margin and terrestrial redbeds of the south-eastward building of the Supai delta. Mineralization The origin of the uranium that occurs in the Colcord Road region are directly related to sandstone lenses of stream origin in beds of late Paleozoic age coincidental with the evolutionary development of land plants. The uranium deposits are tabular peneconcordant types that are enveloped in rock formations with reduced geochemical characteristics.
